

116 HR 7038 IH: Captive Commuter Toll Relief Act
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7038IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Rose of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to include additional eligible uses of revenue from tolls, and for other purposes.1.Short titleThis Act may be cited as the Captive Commuter Toll Relief Act. 2.Limitations on use of revenuesSection 129(a)(3)(A) of title 23, United States Code, is amended by striking clause (v) and inserting the following:(v)toll discounts or rebates for use of a toll facility that has no reasonable alternative transportation method..